                                          Case 5:17-cv-07305-EJD Document 209 Filed 11/20/19 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6                                         SAN JOSE DIVISION

                                   7

                                   8     RAJA KANNAN,                                       Case No. 17-cv-07305-EJD (VKD)
                                                         Plaintiff,
                                   9
                                                                                            ORDER RE DISCOVERY DISPUTE RE
                                                  v.                                        MR. KANNAN’S DOCUMENT
                                  10
                                                                                            PRODUCTION
                                  11     APPLE INC.,
                                                                                            Re: Dkt. No. 184
                                                         Defendant.
                                  12
Northern District of California
 United States District Court




                                  13          Defendant Apple Inc. (“Apple”) moves to compel plaintiff Raja Kannan’s compliance with

                                  14   this Court’s prior orders regarding Mr. Kannan’s production of documents responsive to Apple’s

                                  15   Requests for Production Nos. 16 and 18. The Court conducted a hearing on this matter on

                                  16   November 20, 2019. Dkt. No. 206. For the reasons stated on the record, the Court grants the

                                  17   motion in part as follows:

                                  18          The Court will not order further review or production of documents responsive to Request

                                  19   No. 16. However, Apple may serve an interrogatory on Mr. Kannan that asks Mr. Kannan to

                                  20   identify the dates during which Mr. Kannan’s wife and son were in India during Mr. Kannan’s

                                  21   employment with Apple beginning on August 29, 2011. Mr. Kannan shall respond to this

                                  22   interrogatory within 14 days of service. Mr. Kannan’s answer shall be as specific as possible with

                                  23   respect to the dates.

                                  24          The Court concludes that Mr. Kannan and his counsel have not conducted an adequate

                                  25   search of Mr. Kannan’s email for documents responsive to Request No. 18 and have made

                                  26   representations to the Court about Mr. Kannan’s activities that are, at best, misleading. It was not

                                  27   and is not reasonable for Mr. Kannan to construe the phrase “development of . . . software

                                  28   application[s]” in Request No. 18 as limited to writing computer code. For this reason, the Court
                                          Case 5:17-cv-07305-EJD Document 209 Filed 11/20/19 Page 2 of 2




                                   1   orders Mr. Kannan’s counsel to personally review Mr. Kannan’s email for documents responsive

                                   2   to Request No. 18. Counsel may be assisted in that effort by a third party vendor. The review

                                   3   shall be conducted according to the following procedure:

                                   4          1. Apple shall propose search terms specific to identifying documents responsive to

                                   5              Request No. 18 no later than November 25, 2019;

                                   6          2. The parties shall confer regarding the proposed search terms and finalize the list of

                                   7              terms no later than December 6, 2019;

                                   8          3. Mr. Kannan’s counsel will apply the search terms and review the emails that hit on

                                   9              those terms. Mr. Kannan will produce all responsive non-privileged documents from

                                  10              that review no later than December 18, 2019.

                                  11          IT IS SO ORDERED.

                                  12   Dated: November 20, 2019
Northern District of California
 United States District Court




                                  13

                                  14
                                                                                                   VIRGINIA K. DEMARCHI
                                  15                                                               United States Magistrate Judge
                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        2
